Hand-Delivered FILED
CHARLOTTE, NC

 

 

UNITED STATES DISTRICT COURT DEC 12 2019
WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION Us DISTRICT CouRT
WESTERN DISTRICT OF NG

BRIAN GREEN,

Plaintiff, case no. 3:/9CV @50 - FDW
v COMPLAINT AND

TRIAL BY JURY DEMANDED

MIDLAND CREDIT MANAGEMENT, INC.

Defendants.

NATURE OF ACTION

1. This is an action brought under the Fair Debt Collection Practices Act 15 U.S.C. § 1692, .
et seq. (“FDCPA”), against Midland Credit Management, Inc. and its agent in her illegal
action in communicating directly with a third party in an attempt to collect a consumer
debt.

JURISDICTION

2. This Court has jurisdiction under 15 U.S.C. § 1692k(d) and 28 U.S.C. § 1331.

VENUE
3. The occurrences which give rise to this action occurred in Union County, North Carolina.
4. Venue is proper in the Western District of North Carolina Division to 28 U.S.C.
§1391(b).
PARTIES
5. Plaintiff, Brian Green (“Plaintiff”), is a natural person who resides in Union County, in

the State of North Carolina.

Case 3:19-cv-O06B@ FS ways PSC Perl ewrbat1 2/19 Page 1 of 4

 
A. MCM Engages in Harassment and Abusive Tactics

10.

11.

12.

13.

14.

15.

MCM is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

MCM is in the business of collecting debts using instrumentality of interstate commerce
and mail that regularly collects or attempts to collect debts owed, or alleged to be owed,
due another.

MCM engaged in “communication” with Plaintiff as defined in 15 U.S.C. § 1692a(2).

FACTUAL ALLEGATIONS APPLICABLE TO ALL COUNTS

 

On December 2nd, 2019, Plaintiff received a telephone call to his wireless phone number
201.873.2037 at 2:59 p.m. until 3:09 p.m., which was originated presumably from a land
line or an audio dialer from a No Caller ID phone number. The unknown number was
used by a representative name Kim of MCM to communicate a consumer debt from third
party.

During the communication, MCM failed to inform Plaintiff that the call was an attempt to
collect a debt and all information obtained would be used for that purpose.

At no time has Plaintiff given his express consent, written or otherwise, to MCM to call
his wireless phone number.

Moreover, MCM contacted Plaintiff in an attempt to collect a consumer debt from third
party.

Plaintiff informed MCM that he was not the Debtor and that the Debtor was unreachable

 

at his number.
MCM continued to discuss personal, confidential, and financial information from third

party in an attempt to collect a consumer debt.

 

Case 3:19-cv-0068Q2F RY Sian ERS Merpenrent onaHeea er 2/19 Page 2 of 4

mY)
16. — Plaintiff directed MCM to cease calling him after MCM continued to press the issue in
regards to the Debtor.

COUNTTI

VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

17. The Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

18. The Defendant’s conduct violated 15 U.S.C. § 1692b(2) in that Defendant informed a
third party of the nature a consumer debt.

19. The Defendant’s conduct violated 15 U.S.C. § 1692c(b) in that Defendant communicated
with a third party other than the consumer.

20. The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed to
inform Plaintiff that the communication was an attempt to collect a consumer debt.

21. The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used unfair and
unconscionable means to collect a consumer debt.

22. The foregoing acts and omissions of the Defendant constitute numerous and multiple
violations of the FDCPA, including every one of the above-cited provisions.

23. The Plaintiff is entitled to damages as a result of Defendant’s violations.

COUNT I

VIOLATIONS OF THE NORTH CAROLINA FAIR DEBT COLLECTION PRACTICES
ACT, N.C. Gen.Stat. § 58-70, et seq.

24. The Plaintiff incorporates by reference all of the above paragraphs of this Complaint as
though fully stated herein.

25. Each Plaintiff is a “person” as the term is defined by N.C. Gen.Stat. § 58-70-6(4).

Case 3:19-CVv-O06 80+ BAN -EGr Poe Memmerted ona 2/19 Page 3 of 4

 

 
26.

27.

28.

The Defendant is a “collection agency” as the term is defined by N.C. Gen.Stat. § 58-70-
15, and is duly licensed to collect debt in the state of North Carolina pursuant to N.C.
Gen.Stat. § 58-70-1.

The Defendant communicated with person other than the Plaintiff, or the Plaintiffs
attorney, in violation of N.C. Gen.Stat. § 58-70-105(1).

The Defendant falsely represented the creditor's rights or intentions, in violation of N.C.
Gen.Stat. § 58-70-110(4).

PRAYER FOR RELIEF

WHEREFORE, the Plaintiff pray that judgment be entered against Defendant:

1.

2.

Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against Defendant;

Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) against

Defendant;

Such other and further relief as may be just and proper;

Statutory damages of $4,000.00 per violation pursuant to N.C. Gen.Stat. § 58-70-130(b).
DEMAND FOR TRAIL BY JURY

Plaintiff hereby demands a trial by jury of all issues so triable as a matter of law.

Dated: December 11, 2019

Respectfully submitted.

L
4
Brian Green ~

113 Indian Trail Road N, Suite 280
Indian Trial, NC 28079
201.873.2037
briangreen350@gmail.com

Case 3:19-Ccv-O006 8GrE apy uD Band Codicvanagemend origtadisoeinglyt] 2/19 Page 4 of 4

Page 4 of 4

 

 
